Eobinson, J.
(dissenting). This is an action for a grave personal injury, sustained by the plaintiff through the fault and neglect of the defendant. Under the Constitution the plaintiff was entitled to a remedy by due process of law, without sale, denial, or delay.
In March, 1915, this action was commenced to recover $5,000 damages. December 14th, 1915, the plaintiff recovered a verdict and judgment for $2,800, and on the same day there was served due notice of the entry of judgment. On June 14th, 1916, the time for an appeal expired. On July 20th, 1915, an order was made granting a new trial because, as the judge said, he did not see how the jury could iave given a verdict for that amount, unless they were influenced by *562prejudice. The plaintiff appeals from the order because it was made* after the lapse of six months from the notice of the entry of the judgment and when it had become final, and because the jury had fairly determined the damages. If the motion for a new trial had been made on the minutes of the court within eight or ten days after the entry of the judgment and while the case and the evidence were fresh in the mind of the trial judge, his opinion on damage would be entitled to more weight, and it would be less subject to the suspicion of undue influence; but after waiting seven months to present the motion on a transcript of the evidence it is different. Then the trial judge has no' advantage over any other judge who reads the testimony, and there is no reason for giving any especial weight to his opinion. When the reason of the rule ceases, so does the rule itself. The case was simple ; the testimonywas brief. The plaintiff was a guest at a hotel in Minot kept by the defendant. In a room which was dark the plaintiff attempted to take a bath, and in turning on the electric light, which was directly over the bathtub, she received a severe shock. She was knocked senseless; one finger and hand burned to the bone, and she was permanently injured when she tried to turn on the light. As she testifies: “I got an electric shock. I could not get away from it; and when I came to myself I found myself on the floor in the bathroom behind the tub. It just drew me right up. After I found myself on the floor,. I did not know what had happened. I got up after a while and was just like a wooden person, and could not speak. I was burned to the bone in different places. The reason that finger is crooked is that its tendons-are burned off. I suffered much pain on account of the bum. I was not sick before this. I have not been strong and healthy since then. My hand bothers me; my back bothers me, and I am nervous. I have been excessively -nervous since that time.” The testimony is well corroborated by the nurse and the doctors, and it is not disputed. It is-also shown the defendant had notice that the light was out of order, and hence it was a case where a jury might give exemplary damages. A hotel keeper may not wilfully expose his guests to a great personal injury. No person of sense would submit to such an ordeal for $2,800, and take his pay at the end of a long and vexatious lawsuit, with the expense amounting to probably half the damages. It is only when the yerdict is so excessive as to shock the conscience that a judge may *563interfere with the verdict of a jury, and then the injured party should he given an opportunity to remit the sum clearly excessive. A judge should take notice of the fact that an injured party may not have means to carry on a lawsuit indefinitely, and that justice delayed is justice denied.
Under the statute a new trial may be granted for excessive damages appearing to have been given under the influence of passion or prejudice, but in the moving papers no attempt was made to show either passion or prejudice. The real ground of the motion for a new trial was contributory negligence and the nonliability of the hotel keeper for injury resulting from defects in the electric fixtures, and on that ground the motion was denied.
A judge is only one man, and on a question of fact he has no right to overrule the honest deliberation and conclusion of twelve men, just because it does not accord with his own views. Under the record no weight should be given to the order granting a new trial because of excessive damages.
Then it was objected that after the time limited for taking an appeal, the action was no longer pending and the judgment became final and it was not subject to attack,- either by appeal or by motion. However, it is urged that this point cannot be raised because counsel for plaintiff did, in effect, stipulate to a hearing of the motion after the lapse of time for appeal; but it is not within the power of an attorney to stipulate so as to extend the time limited for an appeal from a judgment, and such stipulation must be made either in bad faith or by inadvertence, and in either case, it should be held void. The statute fairly contemplates that after the time for an appeal from a judgment, it shall be no longer subject to attack, either by an appeal or by motion.
An action is deemed pending from the time of its commencement until the time for an appeal has passed, and then it is no longer pending. As an attorney may'not directly stipulate to extend the time for appealing, he cannot do it indirectly by any waiver or stipulation to vacare a judgment or to hear a motion for a new trial after the lapse of the time for appeal. The order for a new trial should be reversed. The majority of 'the judges err in throwing all the responsibility onto the trial judge, especially after such long delays, when a new trial may operate as a complete denial of justice. The judges of the court are *564elected to use their own judgment, and in this case they were fully as competent as the trial judge to decide the motion on its merits.